

116 HCON 6 IH: Providing for a joint session of Congress to receive a message from the President.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 6IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mr. McCarthy (for himself, Mr. Kevin Hern of Oklahoma, Mr. Bucshon, Mr. Babin, and Mrs. Miller) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONProviding for a joint session of Congress to receive a message from the President.
	
 That the two Houses of Congress assemble in the Hall of the House of Representatives on Tuesday, January 29, 2019, at 9:00 p.m., for the purpose of receiving such communication as the President of the United States shall be pleased to make to them.
		